      Case 4:19-cv-00226 Document 211-4 Filed on 07/10/20 in TXSD Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                 )
 RUSSELL, et al.                                 )
                                                 )
 Plaintiffs,                                     )
                                                 )             Case No. 4:19-cv-00226
 v.                                              )                 (Class Action)
                                                 )         The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                    )               U.S. District Judge
                                                 )
 Defendants.                                     )
                                                 )

                                      [PROPOSED] ORDER

          Plaintiffs’ Partially-Opposed Motion for Leave to Take Limited Discovery is GRANTED.

It is hereby ORDERED that Plaintiffs may seek the following discovery from the felony judge

Defendants on an expedited basis:

      •   Plaintiffs’ proposed interrogatories, as defined in Plaintiffs’ Exhibit A;
      •   Plaintiffs’ proposed requests for production, as defined in Plaintiffs’ Exhibit B;
      •   Depositions of Judge Chuck Silverman and Judge Brian E. Warren;
      •   Five depositions of Plaintiffs’ choosing from among the 21 other felony judges.


Ordered this ___ day of __________________, 2020.



                                                       __________________________________
                                                       Hon. Lee H. Rosenthal
                                                       Chief United States District Judge
